                         Case: 20-10321             Doc: 41-1         Filed: 11/19/20           Page: 1 of 2

                                                      Notice Recipients
District/Off: 1087−5                       User: jebe                             Date Created: 11/19/2020
Case: 20−10321                             Form ID: ntcclm                        Total: 109


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
6421953     Crossroads 2004
6421955     David Nichols
6421986     Marilyn Hugan Revocable Trust
                                                                                                                       TOTAL: 3

Recipients of Notice of Electronic Filing:
aty         Carrie D Pfrehm          c.pfrehm@mordylaw.com
aty         David A. Cheek           dcheek@cheekfalcone.com
aty         O. Clifton Gooding           cgooding@goodingfirm.com
aty         Rick Lee Denker           rick@denkerzuhdi.com
aty         Tim Newsom            tim@youngfirm.com
aty         William M. Lewis            blewis@goodwinlewis.com
                                                                                                                       TOTAL: 6

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Duncan Recycling and Refining, LLC             1450 Boren Drive         Duncan, OK 73533
tr          Douglas N. Gould          5500 N. Western Ave., Ste 150          Oklahoma City, OK 73118
cr          c/o Tim Newsom Amarillo Metals Company               Young & Newsom, PC             1001 S. Harrison, Suite
            200        Amarillo, TX 79101
cr          First Bank & Trust Co.         Mordy, Mordy, Pfrehm & Wilson, P.C.             P.O. Box 457        Ardmore, OK 73402
            US
cr          Frank Bannister         c/o William Lewis         PO Box 312          Oklahoma City, ok 73101
cr          Cotaco Creek Converters, Inc.          1450 Boren Drive         Duncan, ok 73533
aty         Stephen William Davis          6688 North Central Expressway            Suite 1000       Dallas, TX 75206
smg         Oklahoma Employment Security Commission                PO Box 53039           Oklahoma City, OK 73152−3039
6421931     A&B Converters           2461 Briarwood Ct         Burlington, WI 53105
6421932     AAA Cores LLC            c/o hammond Archer & Kee PLLC              1102 W Maple          Duncan, OK 73533
6421939     AT&T          P.O. Box 5019          Carol Stream, IL 60197−5019
6421940     AT&T (Fire & Safety)           P.O. Box 5019         Carol Stream, IL 60197−5019
6421941     AT&T Wireless           PO Box 6463          Carol Stream, IL 60197−6463
6421933     Accurate Converters          199 Branch Ave         Providence, RI 02904
6421934     Alfred H Knight International Limited          Kings Business Park, Kings Drive          Prescot, L34 1PJ
6421935     Alliance Manufacturing Inc.          DBA Oregon Industrial Supply           4277 West 5th Street       Eugene, OR
            97402
6421936     Amarillo Metals         415 N Grand Street         Amarillo, TX 79107
6421937     Applied Ceramics, Inc.         5555 Pleasantdale Rd         Doraville, GA 30340
6423915     ArcBest         ArcBest Attn Bankruptcy Desk           PO Box 10048           Fort Smith AR 72917
6421938     ArcBest Freight         1117 E Grand Blvd          Oklahoma City, OK 73129−8406
6421942     Basin Environmental          1117 NW 24th St.          Oklahoma City, OK 73106
6421943     Big Chief        P. O. Box 632373          Cincinnati, OH 45227
6421944     Bryant Refractory Company, Inc.           P. O. Box 371         Tulsa, OK 74101−0371
6421948     CCP LLC           Brandon Lee         Lees Union Church Road           Four Oaks, NA 27524
6421945     Cable One         P. O. Box 78000          Phoenix, AZ 85062−8000
6421946     Capital Premium Financing           P. O. Box 660232         Dallas, TX 75266−0232
6421947     Carolina Converter Processor LLC           Lees Union Church road           Four oaks, NC 27524
6421949     Cheek & Falcone, PLLC            6301 Waterford Boulevard, Suite 320           Oklahoma City, OK 73118−1168
6421950     Chem−Aqua           P. O. Box 971269          Dallas, TX 75397−1269
6421951     Cooter Enterprises         Valentino Gomez          902 Grace Street        Omaha, NE 68110
6421952     Cotaco Creek Converters Inc          Tim Patrick        7142 Alabama Hwy 36            Lacey's Spring, AL 35754
6421954     Crowe & Dunlevy            Braniff Bldg, 324 N Robinson, Ste 100          Oklahoma City, OK 73103
6421957     DG Auto Wrecker           4304 Autumn Drive           Trinton Falls, NJ 07753
6421956     David Nichols         2201 Oak Hollow           Duncan, OK 73533
6421958     Doerner, Saunders, Daniel & Anderson            210 Park Avenue Suite 1200          Oklahoma City, OK
            73102−5603
6421959     Duncan Economic Development Foundation               PO Box 1051          Duncan, OK 73534
6421960     Duncan Public Utilities Authority         Box 969         Duncan, OK 73534
6421961     Dusty's Diesel        Dusty Parsons         119 Circle Drive        Davis, OK 73030
6421962     Environmental Testing, Inc.         Accounts Receivable          4619 N Santa Fe Ave.         Oklahoma City, OK
            73118
6421963     Express Services, Inc.        P. O. Box 203901          Dallas, TX 75320−3901
6421964     FedEx         P. O. Box 660481          Dallas, TX 75266−0481
6421965     FedEx Trade Networks Transport & Brokera             P. O. Box 842206          Boston, MA 02284−2206
6421966     First Bank & Trust         1521 W Plato Rd         Duncan, OK 73533
6421967     First Bank & Trust Co.         Plato Banking Center         PO Box 580          Duncan, OK73534−0580
6421969     First Pryority Bank         10632 S. Memorial         Tulsa, OK 74133
6421968     First Pryority Bank         310 E. Graham         Pryor, OK 74361
6421970     Fisher Scientific Co LLC          Attn: 071227, P. O. Box 404705          Atlanta, GA 30384−4705
                       Case: 20-10321              Doc: 41-1           Filed: 11/19/20            Page: 2 of 2

6421971   Frank Bannister         c/o Goodwin Lewis PLLC               PO Box 312          Oklahoma City, OK 73101
6421972   Great America Financial Services             PO Box 609          Cedar Rapids, IA 52401−0609
6432661   GreatAmerica Financial Services Corporation              ATTN: Peggy Upton            625 First St SE, Ste 800       Cedar
          Rapids, IA 52401
6421973   Hart Brothers Core Company              600 Goldfish Farm Road SE            Albany, OR 97322
6421974   High−Tech−Tronics, Inc.            P. O. Box 271493           Oklahoma City, OK 73137
6421975   IC Global        Glenn Ogden             603 Perrin Port of San Antonio          san Antonio, TX 78226
6421976   Inorganic Ventures         I.V. Labs, Inc. DBA Inorganic Ventures             300 Technology Dr.          Christiansburg,
          VA 24073
6421977   Insurance One Agency, Inc.            1214 N. Highway 81 #106            Duncan, OK 73533
6421978   J. A. King        P. O. Box 160           Whitsett, NC 27377
6421980   JC Auto Parts         Brian Dean           901 Country Line Road           Monroe City, MO 63456
6421979   James Supplies LLC           P. O. Box 360           Pauls Valley, OK 73075
6421981   John Allen Investments          863 S Cherry Lane            Fort Worth, TX 76108
6421982   K&K Motor Salvage            1739 Texas 67            Graham, TX 76450
6421983   Leco Corporation          3000 Lakeview Avenue St              Joseph, MI 49085−2396
6421984   Legend Smelting and Recycling Inc              717 O'Neill Drive         Hebron, OH 43025
6421985   Liberty Iron & Metal Holdings             c/o Michael Modica          Altus Receivables Management           2400 Veterans
          Blvd., Suite 300        Kenner, LA 70062
6421987   Mark Spradling          1450 Boren Blvd            Duncan, OK 73533
6421988   Mark Spradling          2601 W Beech Ave.             Duncan, OK 73533
6421989   Narron Wenzel PA           Post Office Box 1567            Smithfield, NC 27577
6421990   Natural Ventures         Brylan Schultz           2904 W 500 South          Salt Lake City, UT 84104
6421991   NetPro IT, LLC          P. O. Box 1305           Duncan, OK 73534
6421992   Nolan Transportation Group            P. O. Box 931184           Atlanta, GA 31193−1184
6425180   Old Dominion Freight Line, Inc.             Rusty Frazier, Litigation Coordinator        500 Old Dominion
          Way         Thomasville, NC 27360
6421993   Oxylance         2501 27th Street North           Birmingham, AL 35234
6421994   Platinium Recovery & Recycling              Chris Legate         1515 8th Street       Sequin, TX 78155
6421995   Rexel        P. O. Box 840638            Dallas, TX 75284−0638
6421996   Reynolds Ridings Vogt & McCart PLLC                 101 Park Ave, Suite 1010          Oklahoma City, OK 73102
6421997   Rick Denker          4700 NW 23rd Street, Suite 112             Oklahoma City, OK 73127
6421998   Saia Motor Freight Line, LLC             P. O. Box 730532          Dallas, TX 75373−0532
6421999   Sandlian Iron & Metal          Jr. Sandlian         3059 N Hoover           Wichita, KS 67205
6422000   Sooner Fire & Safety          503 Ridley Road           Duncan, OK 73533
6422001   Spang Power Electronics           26719 Network Place             Chicago, IL 60673−1267
6422002   Standley Systems          Great America Financial Services            PO Box 660831           Dallas, TX 75266−0831
6422003   Stanley Thompson an invidual             d/b/a Stan's Cores         5417 S Stewart Street       Pleasant Hill, MO
          64080
6422004   Staples Business Credit         P. O. Box 105638            Atlanta, GA 30348−5638
6422005   Stephen O. Crawford           Crawford & Sublett           603 Elm Street, Suite 501        Graham, TX 76450
6422006   Stephen Threet         509 Greenbriar Dr            North Augusta, SC 29860
6422007   Tarheel Converters & Cores            Phillip Harrison         5641 Hwy Street Ste 400          Mounty Airy, NC
          27030
6422008   Teledyne Instruments, Inc.          12497 Collections Center Drive           Chicago, IL 60693−0124
6422009   Tetronic International        B4 Marston Gate, South Marston              Business Park        Swindon Wilts SN3
          4DE
6422010   Texas International Freight          5100 Westheimer Rd., Suite 200           Houston, TX 77056
6422011   The Sperry Lawfirm           533 johnson Ferry Road Building D             Suite 400        Marietta, GA 30068
6422012   Thermal Scientific, Inc.        P. O. Box 2273           Mansfield, TX 76063
6422013   Thermo Fisher Financial           P. O. Box 41602           Philadelphia, PA 19101−1602
6422014   Titan Recycling         Sal Cardenas           5837 Los Across Way           Buena Park, CA 90620
6422015   Torres Brothers         AAA Cores David Torres              3850 Golden Trail Road         College Station, TX
          77845
6422016   Uline        Attn Accounts Receivable            P. O. Box 88741          Chicago, IL 60680−1741
6422017   Unifirst Corporation         ATTN Accounts Receivable               2130 E California Avenue          Oklahoma City, OK
          73117
6422018   Waste Connections of Oklahoma, Inc.              P. O. Box 742695          Cincinnati, OH 45274−2695
6422019   Western Catalyst         Andrew Schunk             943 Vernon Way           El Cajon, CA 92020
6422020   Xpress Metal Recycling, Inc            Calvin Le        1393 Chandler Road           Gainesville, GA 30507
6422021   Young & Newsom PC              1001 S Harrison Suite 200            Amarillo, TX 79101
6422022   Zoro Tools, Inc.        P. O. Box 5233           Janesville, WI 53547−5233
                                                                                                                       TOTAL: 100
